DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance as applicant claims the device of claim 1 and the compound of claim 11.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Lee (KR 2017-116168) teaches an OLED comprising a light emitting layer and an organic layer between the light emitting layer and the anode containing CF1 (machine trans. pg 21). The CF1 material is an amine containing an adamantane substituent. The organic layer containing CF1 is the hole injection layer or hole transport layer (machine trans. pg 24). CF1 is represented as show below (machine trans. pg 3):

    PNG
    media_image1.png
    265
    319
    media_image1.png
    Greyscale


	A specific example of CF1 is found in Compound 1 (machine trans. pg 8):

    PNG
    media_image2.png
    92
    246
    media_image2.png
    Greyscale

Compound 1 reads on applicants’ Formula 1 wherein b and y =0; a = 0; x =1.
The office notes that the adamantane group is in the para position in Compound 1 and corresponds to the A group in generic CF1. The phenyl group adjacent to the adamantane group corresponds to the L group in generic CF1.
The office views the attachment of adamantane group to the adjacent phenyl group as not limited to any particular positon. Compound 1 is a para positional isomer to applicants’ Formula 1. A positional isomer of Compound 1 encompassed by generic CF1 reading on applicants’ Formula 1 merely move the adamantane group from the para position to a meta position. 
However, applicant has provided information in the specification which shows that an adamantane group in the para positon of an aryl amine material used in an OLED translates into inferior lifetimes as compared to an adamantane group in the meta positon of an aryl amine material.
As Lee does not suggest, offer guidance or provide any direction that would render obvious the avoidance of a para adamantane derivative (given that the para adamantane derivative is Lee’s preferred embodiment) with the expectation of superior OLED lifetimes in the meta the invention of independent claim 1 and 11 is viewed as nonobvious and novel.


Claims 1-22 allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GREGORY D CLARK/Primary Examiner, Art Unit 1786